Citation Nr: 1502349	
Decision Date: 01/16/15    Archive Date: 01/27/15

DOCKET NO.  10-13 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. § 1151 for a cardiovascular disorder and mediastinitis due to VA treatment.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Veteran, the appellant, Veteran's sister-in-law



ATTORNEY FOR THE BOARD

Matthew Schlickenmaier, Associate Counsel


INTRODUCTION

The Veteran had active duty service from March 1971 to February 1974.  He died in March 2011.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on an appeal from a May 2009 rating decision issued by the Regional Office (RO) in Indianapolis, Indiana.  Jurisdiction over the appeal was subsequently transferred to the Louisville, Kentucky RO.

Unfortunately, the Veteran died in March 2011 while his appeal was pending.  For claimants who died on or after October 10, 2008, (as is the case here), the Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) created a new 38 U.S.C.A. § 5121A, which permits an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  In this case, the record reflects that after the Veteran's death, the Veteran's wife (now the appellant in this case) submitted evidence that showed that she was the Veteran's wife at the time of his death.  In August 2011, the RO approved her application for substitution.  With this background, the Board recognizes the substitution of the Veteran's surviving spouse as the appellant in this case.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the appeal.  A review of the documents in such file reveals a December 2014 appellate brief.  All other documents are either duplicative of the evidence in the claims file or irrelevant to the issue on appeal.  

It is noted parenthetically that there have been some claims made for disorders alleged to have resulted as a result of the Veteran's being stationed at Camp Lejeune and consuming the water there.  Those claims are in various stages of development, but are not before the Board at this time.  The instant appeal is limited to the issue on the title page.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In an April 2008 statement, the Veteran asserted three separate theories as to how VA treatment resulted in his severe cardiovascular disorder and mediastinitis: (a) that June 1997 emergency heart surgery was performed in a generally careless manner, thus causing permanent damage to the Veteran's heart; (b) that during the June 1997 hospitalization, the attending nursing staff negligently failed to observe proper sanitation, thereby infecting the Veteran with methicillin-resistant Staphylococcus aureus, which caused mediastinitis; and (c), at a follow-up appointment a few weeks after the June 1997 surgery, the Veteran was negligently advised to discontinue taking Digoxin - a medication used to treat congestive heart failure - which led to a second bout of congestive heart failure approximately one month later.

While a November 2011 VA opinion addressed both (a) and (b) above, it failed to address (c), whether VA personnel had acted negligently by advising the Veteran to discontinue Digoxin.  The evidence indicates, however, that there may be a relationship between discontinuing this medication and a worsening of the Veteran's heart disorder.  Specifically, a prescription history shows that following the June 1997 surgery, the Veteran was prescribed Digoxin through August 1, 1997, when it was discontinued.  In September 1997, the Veteran was admitted to an intensive care unit after his heart condition worsened, and he was resumed on Digoxin.  While an August 1997 VA treatment record notes that Digoxin had been stopped "as usual protocol," the appellant contends that a number of physicians have stated that the Veteran never should have been taken off that medication.  The Board is not competent to determine whether this is indeed the usual protocol, and if so, whether prior to August 1, 1997, there was information available to VA that would have alerted a reasonable medical professional that the usual protocol should not be followed.  As such, an addendum opinion is required.  See Trafter v. Shinseki, 26 Vet. App. 267, 280 (2013).

Additionally, outstanding medical records need to be obtained.  VA treatment records associated with the claims file begin in June 1997; however, in a July 2009 notice of disagreement, the Veteran stated that he entered the VA healthcare system in 1993.  To ensure a complete record is before the Board, any outstanding VA treatment records prior to June 1997 should be obtained.

Moreover, at the time of the November 2011 opinion, it was noted that the record did not include the nurses' notes from the original ICU treatment were not available.  At the hearing, it was contended that during his initial treatment there was difficulty finding a doctor to render treatment.  It is in part contended that because of the delay in treatment his cardiac situation is worse than it would have been.  At attempt to obtain these records should be undertaken.  If there are no records, or they are unavailable, that should be documented in the record.  If records are obtained, they should be reviewed as directed below to ascertain if there was a delay in treatment, and if so, whether any additional disability was the result.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should contact the appellant and request that she identify where the Veteran received VA health care prior to June 1997.  Thereafter, the AOJ should obtain all VA treatment records prior to June 1997 not already contained in the claims file.  The nurses' notes from the initial treatment in ICU should also be obtained for review.  If the AOJ cannot locate such records, the AOJ must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The AOJ must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2. Thereafter, the AOJ should forward the entire claims file to the physician who prepared the November 2011 VA opinion or, if that examiner is unavailable, to another suitably qualified VA physician.  The physician should review all pertinent records associated with the claims file, in particular those records relating to the prescription and discontinuance of Digoxin following June 1997 heart surgery.  The examiner should also review any ICU nurses' notes that are obtained.

The physician should provide an opinion as to whether, given the Veteran's condition at the time, advising him to discontinue taking Digoxin evidenced carelessness, negligence, lack of proper skill, error in judgment, or other instance of fault on the part of VA and if so, whether it resulted in a worsening of his heart disorder.

If nurses' notes are located, the examiner should provide an opinion as to whether it appears that there was a period of time in ICU when medical treatment was apparently delayed beyond what would have been reasonable expectations.  If not, that should be set out with appropriate rationale.  If so, that should be set out and it should be indicated whether any additional disability resulted as a result of the delay.

A complete rationale should accompany any opinion provided.

3. After the development requested has been completed, the AOJ should review any report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures at once. 

4. Readjudicate the claim for entitlement to compensation under 38 U.S.C.A. § 1151 for a cardiovascular disorder and mediastinitis due to VA treatment. If any benefit sought on appeal remains denied, furnish the appellant and her representative a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




